Citation Nr: 1100586	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-11 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
prior to April 21, 2010, and in excess of 30 percent thereafter, 
for generalized anxiety disorder.


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to July 2000 and 
from September 2003 to July 2007.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, granted service connection for 
generalized anxiety disorder and assigned a 10 percent 
evaluation, effective July 16, 2007.  

An October 2010 rating decision indicates that the RO increased 
the evaluation for the Veteran's generalized anxiety disorder to 
30 percent disabling, effective April 21, 2010.  The Veteran was 
advised of the above grant of increased rating; however, he did 
not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), 
the United States Court of Appeals for Veterans Claims held that, 
on a claim for an original or increased rating, the Veteran will 
generally be presumed to be seeking the maximum benefit allowed 
by law and regulation, and it follows that such a claim remains 
in controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  Thus, this appeal 
continues.   

During the course of the appeal, the Veteran's claims file was 
permanently transferred to the RO in Washington, DC, hence, that 
RO now has jurisdiction over the claim on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Prior to April 21, 2010, competent and probative medical 
evidence of record demonstrates that the Veteran's generalized 
anxiety disorder is characterized by occupational and social 
impairment due to mild symptoms of anxiety and depression 
controlled by medication. 

3.  As of April 21, 2010, competent and probative medical 
evidence of record demonstrates that the Veteran's generalized 
anxiety disorder is characterized by depression, panic attacks, 
chronic sleep impairment, suspiciousness, and irritability.  



CONCLUSIONS OF LAW

1.  Prior to April 21, 2010, the criteria for an initial 
evaluation in excess of 10 percent for generalized anxiety 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.130, Diagnostic Code 9400 (2010).     

2.  As of April 21, 2010, the criteria for an initial evaluation 
in excess of 30 percent for generalized anxiety disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9400 (2010).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of; 
and (5) effective date of the disability.  The Court held that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  

The claim for a higher initial rating for generalized anxiety 
disorder arises from the Veteran's disagreement with the initial 
rating assigned after the grant of service connection.  In this 
case, the Veteran was provided a VCAA letter in December 2007 
which informed him of the evidence necessary to substantiate a 
claim for entitlement to service connection.  The courts have 
held, and VA's General Counsel has agreed, that where an 
underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim 
has been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).  In connection with the current 
appeal, VA has obtained the Veteran's December 2007 VA outpatient 
treatment record.  The Veteran was also provided VA examinations 
in connection with his claim in December 2007, January 2008, and 
April 2010.  The VA examiners recorded pertinent examination 
findings and noted the Veteran's medical history.  All obtainable 
evidence identified by the Veteran relative to the claim has been 
obtained and associated with the claims file.  The Board notes 
that the VA examination reports are probative.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim on appeal.  The evidence of record 
provides sufficient information to adequately evaluate the claim, 
and the Board is not aware of the existence of any additional 
relevant evidence which was not obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

The Veteran asserts that his generalized anxiety disorder is 
worse than the current evaluation contemplates and contends that 
a higher evaluation is warranted.

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

When entitlement to compensation has been established and a 
higher initial evaluation is at issue, the level of disability at 
the time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the Veteran's 
disability to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" ratings, 
is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. 
§ 4.126.

The Global Assessment of Functioning (GAF) Scale reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  A score 
of 51 to 60 is defined as indicating moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 
(1995).

Under the current rating criteria, generalized anxiety disorder 
is evaluated under a general rating formula for mental disorders.  
See 38 C.F.R. § 4.130, Diagnostic Code 9400.  The Veteran is 
currently rated 10 percent disabled prior to April 21, 2010 and 
at 30 percent disabled thereafter under the general rating 
formula for mental disorders.  A 10 percent disability evaluation 
is assigned under the general rating formula for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted where the 
evidence demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, or recent events).  Id.  

A 50 percent disability evaluation is assigned where the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent disability evaluation is assigned where the 
evidence shows total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

A.  Rating Prior to April 21, 2010 

The Veteran was afforded two VA examinations in connection with 
his claim of entitlement to service connection for generalized 
anxiety disorder.  In a December 2007 VA general medical 
examination, the examiner noted that the Veteran was diagnosed 
with anxiety in June 2007 and prescribed Paxil for three to four 
months, which the Veteran reported helped.  The Veteran 
experienced feelings of depression, anxiety, and poor mood, as 
well as anxiety in social settings that preceded his military 
service.  

On VA psychiatric examination in January 2008, the Veteran 
reported difficulties interacting with co-workers due to anxiety 
and irritability, and with concentration and fatigue which 
affects his ability to work.  He also expressed difficulties in 
social situations, exhibited by fear of being scrutinized, 
humiliated, or embarrassed by others, and uncomfortable 
interacting with unfamiliar colleagues.  He has trouble with 
sleep, concentration, and fatigue, and unable to control his 
anxiety, worries, and irritability.  The Veteran contends that 
his social network has diminished due to anxiety which 
significantly affects his ability to maintain a social life.  
Furthermore, he has been married for approximately ten years and 
is employed as an attorney in the private sector since 2002.  

Following the January 2008 VA mental examination, the examiner 
diagnosed the Veteran with generalized anxiety disorder and 
social phobia.  He noted the Veteran was alert and oriented to 
time, place, and manner and displayed normal thought processes.  
The Veteran's speech was of low rate and volume, and his mood and 
affect were normal.  No psychotic symptoms were evinced or 
endorsed, nor any suicidal or homicidal ideation.  Furthermore, 
the Veteran answered all the questions correctly on a standard 
cognitive functioning examination.  The GAF score was 52.  

A December 2007 post service VA outpatient treatment record also 
reflects complaints of anxiety.  The Veteran reported that he was 
under no current medications, and still experienced an anxious 
mood.  He also tested positive on a depression screening test.  

After carefully reviewing the evidentiary record, the Board finds 
that a preponderance of the evidence is against a finding that an 
evaluation higher than 10 percent is warranted for the Veteran's 
service-connected generalized anxiety disorder prior to April 21, 
2010.  The medical evidence prior to April 21, 2010, as 
previously stated, shows that the Veteran does not experience 
suspiciousness, panic attacks, and mild memory loss.  In fact, a 
January 2008 VA examiner noted the Veteran answered all the 
questions correctly on a standard cognitive functioning 
examination.  The Board also finds that the Veteran did not 
exhibit chronic sleep impairment, despite his complaint of sleep 
difficulty to a January 2008 VA examiner.   

The evidence also reflects the Veteran's service-connected 
generalized anxiety disorder does not cause depressed mood and 
anxiety as to warrant a rating in excess of 10 percent prior to 
April 21, 2010.  The Veteran displayed a normal mood at a January 
2008 VA examination, but tested positive on a depression 
screening test as documented in a December 2007 VA outpatient 
treatment record.  He was also diagnosed with generalized anxiety 
disorder and social phobia by a January 2008 VA examiner.  The 
Board notes the Veteran's anxiety and depressed mood; however, 
the Board concludes that the Veteran's generalized anxiety 
disorder does not result in depressed mood and anxiety to a 
degree consistent with a higher disability rating.

Furthermore, review of the evidence shows that the Veteran 
controlled his generalized anxiety disorder with medication for 
three to four months.  In June 2007, a psychiatrist prescribed 
the Veteran Paxil which helped to control his mental disorder as 
told by the Veteran to a December 2007 VA examiner.  In a January 
2008 VA examination, he also expressed difficulties in social and 
occupational situations that result from his anxiety, such as 
fear of being scrutinized or humiliated by others, and negative 
interferences with his ability to effectively perform at work.  
The Board notes that the Veteran reported occupational and social 
impairment due to his anxiety; however, such symptoms and 
continuous medication are factors already contemplated in the 
currently assigned 10 percent disability rating.
 
Lastly, the Board notes that the Veteran has been assigned a GAF 
score of 52 in the January 2008 VA mental examination report.  
While the score denotes moderate generalized anxiety disorder 
symptoms or moderate difficulty in social, occupational, or 
school functioning, the Board finds that the Veteran's clinical 
disability picture is illustrative of no more than slight social 
impairment.  The Board also points out that the VA examiner's 
classification of the level of psychiatric impairment, by words 
or by a GAF score, is a factor for consideration.  It is not 
determinative of the percentage VA disability rating to be 
assigned.  The VA disability percentage rating is based on all 
the evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126(a).

The Board is aware that the symptoms listed under the 30 percent 
evaluation are essentially examples of the type and degree of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a 30 percent 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Nevertheless, the Board finds that the record prior to April 21, 
2010 does not show the Veteran manifested symptoms that equal or 
more nearly approximate the criteria for a 30 percent evaluation.  

In this case prior to April 21, 2010, as noted above, the 
Veteran's symptoms are not productive of, or consistent with, the 
criteria for a 30 percent rating.  The Veteran's generalized 
anxiety disorder symptoms do not more nearly exhibit the symptoms 
required to warrant the next higher evaluation, and any worsening 
or increase in severity throughout the pendency of this appeal 
remains contemplated by the 10 percent rating now in effect.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful 
review of the available diagnostic codes and the medical evidence 
of record, the Board finds there are no other diagnostic codes 
that provide a basis to assign an evaluation higher than the 10 
percent rating now in effect.  

B.  Rating as of April 21, 2010 

In April 2010, the Veteran was afforded a VA psychiatric 
examination for his service-connected generalized anxiety 
disorder.  During the examination, the Veteran reported that he 
was currently serving as a Major on active duty in the Army 
Reserves and working as a judge advocate.  He reported an 
inability to perform as a lawyer in the private sector due to 
social anxiety.  He worries about anything and is suspicious of 
espionage and people conspiring against him.  The Veteran 
continues his complaint of sleep problems, and asserts that he 
has poor impulse control displayed when he "fl[ew] off the 
handle" at work and yelled at someone a couple of times.  The 
Veteran reported having no friends because he moves a lot due to 
his active military service, and because he avoids real 
socialization.

Following the mental status examination, the examiner diagnosed 
the Veteran with generalized anxiety disorder, with 
perfectionistic expectations of himself.  He supported this 
diagnosis with notations of the Veteran experiencing depression, 
two panic attacks per month, significant trouble falling and 
staying asleep, and anxious affect.  The examiner also considered 
the Veteran's report of experiencing a short fuse and 
irritability.  The examiner further noted the Veteran had 
spontaneous speech, above average intelligence, adequate 
concentration, normal immediate and remote memory, concrete 
thought processes, intact impulse control, euthymic mood, and no 
suicidal or homicidal ideation.  In addition, the examiner noted 
that the Veteran's anxiety will likely improve with medication 
and therapy.  The GAF score was 52.  

After carefully reviewing the evidentiary record, the Board finds 
that a preponderance of the evidence is against a finding that an 
evaluation higher than 30 percent is warranted for the Veteran's 
service-connected generalized anxiety disorder as of April 21, 
2010.  The medical evidence as of April 21, 2010, which solely 
consists of an April 2010 VA mental examination, as previously 
stated, shows that the Veteran's speech is not characterized by a 
circumstantial, circumlocutory, or stereotyped pattern.  In fact, 
the Veteran's speech was described as spontaneous and no speech 
abnormalities were reported by the examiner.  There is also no 
evidence of flattened affect, but rather an anxious affect.  
Similarly, there is no evidence that tends to show that the 
Veteran has difficulty in understanding complex commands.  During 
the examination, the displayed above average intelligence and 
adequate concentration.  Furthermore, the Veteran showed concrete 
thought processes and no impaired judgment or abstract thinking 
was noted.  

The evidence further shows that the Veteran's service-connected 
generalized anxiety disorder does not cause disturbances of 
motivation and mood, impairment of short-term and long-term 
memory, and difficulty establishing and maintaining effective 
work and social relationships as to warrant a rating in excess of 
30 percent as of April 21, 2010.  The Veteran reported 
experiencing a short fuse and irritability, as well as "flying 
off the handle" at work and yelling at someone a couple of 
times; however, the examiner noted the Veteran's impulse control 
was intact.  The Veteran also displayed no suicidal or homicidal 
ideation.  The Veteran also had normal immediate and remote 
memory.  Furthermore, the Veteran reported having no friends 
because he relocates a lot due to his military service and he 
avoids real socialization.  As an attorney, he puts off calling 
unfamiliar colleagues in furtherance of completing his work.  In 
spite of these contentions, the Veteran has maintained an 
approximate ten-year marriage and occasionally calls friends to 
drink with him.  Nonetheless, the Board concludes that the 
Veteran's generalized anxiety disorder does not result in 
disturbances of motivation and mood, impairment of short-term and 
long-term memory, and difficulty in establishing and maintaining 
effective social and occupational relationships to a degree 
consistent with a higher disability rating.

Furthermore, review of the evidence shows that the Veteran 
exhibits panic attacks, sleep impairment, depressed mood, 
suspiciousness, and anxiety.  The Veteran reported experiencing 
two panic attacks per month and significant trouble falling 
asleep and staying asleep.  He also exhibits some feelings of 
depression, anxiety, and worrying about anything, but these 
feelings dissipate when he is face-to-face with someone.  
Moreover, the Veteran is suspicious of espionage and of people 
conspiring against him.  Nonetheless, the Board notes that these 
factors are already contemplated in the currently diagnosed 30 
percent disability rating.     

Lastly, the Board notes that the Veteran has been assigned a GAF 
score of 52 in the April 2010 VA examination report.  Again, 
while the score denotes moderate generalized anxiety disorder 
symptoms or moderate difficulty in social, occupational, or 
school functioning, the Board finds that the assigned GAF score 
is consistent with the symptoms shown and contemplated by the 30 
percent rating assigned.  Again, the Board points out that the VA 
examiner's classifications of the level of psychiatric 
impairment, by words or by a GAF score is a factor for 
consideration.  It is not determinative of the percentage VA 
disability rating to be assigned.  The VA disability percentage 
rating is based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126(a).

The Board is aware that the symptoms listed under the 50 percent 
evaluation are essentially examples of the type and degree of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a 50 percent 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Nevertheless, the Board finds that the record as of April 21, 
2010 does not show the Veteran manifested symptoms that equal or 
more nearly approximate the criteria for a 50 percent evaluation.  

In this case as of April 21, 2010, as noted above, the Veteran's 
symptoms are not productive of, or consistent with, the criteria 
for a 50 percent rating.  The Veteran's symptoms do not more 
nearly exhibit the symptoms required to warrant the next higher 
evaluation, and any worsening or increase in severity throughout 
the pendency of this appeal remains contemplated by the 30 
percent rating now in effect.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Again, the Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful 
review of the available diagnostic codes and the medical evidence 
of record, the Board finds there are no other diagnostic codes 
that provide a basis to assign an evaluation higher than the 30 
percent rating now in effect.  

C.  Extra Schedular Consideration

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer 
v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue 
of an extra-schedular rating is a component of a claim for an 
increased rating and referral for consideration must be addressed 
either when raised by the Veteran or reasonably raised by the 
record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-16.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluation is not inadequate.  An 
initial evaluation in excess of 10 percent prior to April 21, 
2010, and in excess of 30 percent thereafter, for generalized 
anxiety disorder is provided for certain manifestations of the 
service-connected disability at issue, but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's mental disorder.  
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent hospitalization 
due to his service-connected disability, and marked interference 
with employment has not been shown.  In fact, the Veteran was 
employed as an attorney in the private sector and the record 
indicates that as of May 2009 he had returned to active duty as a 
judge advocate.  In the absence of any additional factors, the 
RO's failure to consider or to refer this issue for consideration 
of an extra-schedular rating was not prejudicial.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for an initial 
evaluation in excess of 10 percent prior to April 21, 2010, and 
in excess of 30 percent thereafter for generalized anxiety 
disorder.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
prior to April 21, 2010, and in excess of 30 percent thereafter, 
for generalized anxiety disorder is denied.      



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


